Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
 	The terminal disclaimer filed on 12/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of app. 16845723 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Chen et al. (US 7,829,815), Hoffman et al. (US 20030136766), Dhindsa et al. (US 20050241766) and Keil et al. (US 9111724).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 1, a confinement structure surrounding the inner plasma region, the confinement structure having an upper horizontal wall that interfaces with the outer electrode of the multi-zone gas injection upper electrode, the confinement structure having a lower horizontal wall that interfaces with the substrate support, the lower horizontal wall including a perforated confinement ring, and the confinement structure having a vertical wall that extends from the upper horizontal wall to the lower horizontal wall, wherein each of the lower surface of the upper horizontal wall, an inner surface of the vertical wall, and an upper surface of the lower horizontal wall defines a boundary of an outer plasma region, the outer plasma region surrounding the inner plasma region.

The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 10, a confinement structure surrounding an inner plasma region defined between the multi- zone gas injection upper electrode and the substrate support, the confinement structure having an upper horizontal wall that interfaces with the outer electrode of the multi-zone gas injection upper electrode, the confinement structure having a lower horizontal wall that interfaces with the substrate support, the lower horizontal wall including a perforated confinement ring, and the confinement structure having a vertical wall that extends from the upper horizontal wall to the lower horizontal wall, wherein each of the lower surface of the upper horizontal wall, an inner surface of the vertical wall, and an upper surface of the lower horizontal wall defines a boundary of an outer plasma region, the outer plasma region surrounding the inner plasma region.


Examiner’s Comment
 	The closest prior art was Chen et al. The prior art show that the a plasma chamber 110, a substrate support 120, multi-zone gas injection upper electrode (130/230/330). However, Chen et al. does not show the particular structures as recited in claims 1 and 10 above. 


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761